Citation Nr: 1134396	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.  The Veteran served in Vietnam from May 1965 to November 1965.

This case comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision rendered by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).

In a December 2010 decision, the Board remanded this matter back to the RO for further development.  The case is now back before the Board, and as such, the Board will proceed at this time with the adjudication of the Veteran's claim.


FINDING OF FACT

The evidence of record shows that the Veteran's bilateral hearing loss is not etiologically due to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For the purpose of applying the laws administered by the VA, hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

When a claimant seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) (2010).

Recitation of Pertinent Evidence

Throughout the record, the Veteran has stated that his hearing loss was due to his exposure to excessive noise from helicopters, small arms weaponry, C-130 aircraft and diesel generators without ear protection during active duty service in Vietnam.

The Veteran's DD 214 Form indicates his military occupational specialty (MOS) was that of an Avionics Repairman.

The Veteran's service medical records fail to indicate that the Veteran suffered any acoustic trauma or received any treatment or had any complaints regarding his hearing while in service.  Moreover, the Veteran's November 1965 separation examination indicates the Veteran's hearing was within normal limits:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
No entry
-5
LEFT
0
0
0
No entry
-5

The Veteran was given a private audiological examination in July 2007.  The audiogram report revealed that the Veteran displayed an auditory threshold in both ears of 15 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 55 decibels at 2000 Hertz, 70 decibels at 3000 Hertz and 60 decibels at 4000 Hertz.  The Veteran scored a 92 percent on his speech recognition score for his right ear and a score of 88 percent on his speech recognition score for his left ear.  Based on the results of this examination, the Veteran was diagnosed with mild to moderate bilateral sensorineural hearing loss.

In an April 2008 Statement, the Veteran reported his wife has always had to repeat her sentences twice before he could understand her.  The Veteran further stated he would have to set the television volume louder than most people in order to hear it properly.  The Veteran also indicated that in crowded areas, he cannot hear conversations well due to the background noise drowning out the person he is trying to listen to.

The Veteran was given a VA audiological examination in June 2008 in order to determine the nature and etiology of his bilateral hearing loss.  The Board notes that the examination report consisted of a series of check marks made by the examiner indicating which statements he agreed with as a result of his evaluation of the Veteran's hearing.  The VA examiner indicated he reviewed the Veteran's entire claims file and that the Veteran's audiometric thresholds were normal by VA standards upon discharge from service.  The Veteran reported he was exposed to noise from helicopters, C-130 aircraft, small arms, machine guns and diesel generators while stationed in Vietnam.  The Veteran also reported he was not exposed to occupational noise as an employee of a phone company nor was he exposed to any recreational noise.  The VA audiological examination report showed bilateral hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
55
60
60
LEFT
10
10
35
55
60

The Veteran's right ear average puretone threshold was 48 decibels and speech recognition was 86 percent, while the Veteran's left ear average puretone threshold was 40 decibels and speech recognition was 86 percent.

After considering the Veteran's history and the results of the audiological examination, the June 2008 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The June 2008 VA examiner marked an "x" next to the following statement:  "It is not likely that hearing loss is related to noise exposure while in the service.  Normal separation audio in both ears."

In its December 2010 decision, the Board found the June 2008 VA examiner's nexus opinion above to be inadequate and remanded the matter back to the RO with the instruction that the Veteran be given a new examination and that the VA examiner provide a complete and thorough rationale for any nexus opinion provided.

As such, the Veteran participated in another VA examination in January 2011.  The Veteran reported he was exposed to aircraft noise, flight line noise, weapons noise and diesel generator noise while in service.  The Veteran did not report any exposure to occupational noise, but did report being exposed to recreational noise in the form of infrequent firearm hunting noise.  The Veteran also complained of difficulty understanding conversational speech despite hearing aid use.  The audiological examination report once again revealed bilateral hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
55
60
60
LEFT
5
15
35
60
60

The Veteran's right ear average puretone threshold was 49 decibels and speech recognition was 86 percent, while the Veteran's left ear average puretone threshold was 43 decibels and speech recognition was 88 percent.

After reviewing the Veteran's entire claims file in addition to considering the medical history supplied by the Veteran and the results of the audiological examination, the January 2011 VA examiner diagnosed the Veteran with mild to moderate bilateral sensorineural hearing loss.  Furthermore, the January 2011 VA examiner concluded it was not likely that the Veteran's hearing loss was related to his noise exposure during military service, pointing to the fact that the Veteran's November 1965 audiological examination upon separation was within normal limits to justify his conclusion.

Analysis

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

As stated above, in order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical or competent lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board finds, based on the results of the July 2007, June 2008 and January 2008 audiological examinations, that the Veteran has a current diagnosis of bilateral hearing loss (within VA standards), thus meeting the first element necessary to establish service connection.

With respect to the second required element, namely, the existence of an in-service incurrence of a disease or injury, the Board observes that the DD Form 214 reflects that the Veteran's MOS was that of an Avionics Repairman.  Given due consideration to that service department record, the Board finds that this evidence is sufficient to support the Veteran's contentions that he was exposed to loud noise from helicopters, small arms weaponry, C-130 aircraft and diesel generators during his military service.

With respect to the third required element, the Board finds that a nexus does not exist.  Here, the evidence reflects that while the Veteran may have been exposed to loud noise from helicopters, small arms weaponry, C-130 aircraft and diesel generators in service, a chronic bilateral hearing loss disability is not shown to be the result thereof.  The service treatment records fail to indicate any complaints, treatment or findings of a bilateral hearing loss disability.  There was no indication on the November 1965 separation examination of a hearing problem or an ear disorder based on both the hearing and audiometric testing conducted at that time.  A clinical evaluation was conducted and no disability of the ear or hearing loss attributable to any incident of service was reported.  Moreover, the earliest diagnosis of the Veteran's bilateral hearing loss occurred in 2007, more than 40 years after the Veteran's separation from service.  Thus, it is well to observe that the passage of many years between separation from active service and any medical complaints or documentation of a claimed disability is a factor that weighs heavily against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, in light of the contrary medical evidence contained in the service treatment records, the Board finds that the Veteran's accounts of having noticed hearing problems in service which have continued since, while competent, are not credible.  This is because, despite the Veteran's exposure to loud noise in service, the clinical findings were normal at separation.  The fact that the Veteran did not report any symptoms regarding his bilateral hearing loss during service, or at separation, strongly suggests that they were not present at that time and is highly probative evidence against the claim, as it tends to show no continuity of symptoms of a chronic bilateral hearing loss disability dating back to service.

Similarly, while the Veteran is competent to describe certain features and symptoms associated with his bilateral hearing loss, he is not competent to provide an opinion regarding the etiology of his current bilateral hearing loss.  In this case, the Board acknowledges the Veteran's statements to the effect that he now has bilateral hearing loss as a result of being exposed to loud noise in service.  However, he is not competent to specify that any current hearing loss was, in fact, due to the noise exposure he experienced in service, as this would constitute a medical conclusion which he is not competent to make.  There is no indication that the Veteran has the requisite medical training or expertise as to the etiology of this disability.  Therefore, given the medical expertise necessary in making such an opinion as to the etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.  Hence, the Veteran's lay statements in this regard have no probative value.

The January 2011 VA examiner opined that the Veteran's current bilateral hearing loss was not connected to his military service and when reviewing the January 2011 VA examination report, the Board is persuaded that the findings and opinion of the January 2011 VA examiner are most convincing in that he reviewed the entire claims file and reflected a considered analysis of the pertinent criteria essential to determine the etiology of the Veteran's bilateral hearing loss.  Furthermore, the January 2011 VA examiner provided a rationale for his findings and conclusion and his opinion was supported by the Veteran's November 1965 separation examination.

Based on the foregoing analysis, the Board finds the January 2011 VA examiner's medical opinion credible-thus the weight of the medical opinion evidence indicates the Veteran's current bilateral hearing loss was not a result of an exposure to acoustic trauma during the Veteran's military service.

Accordingly, the Board concludes that the preponderance of the evidence is against this claim and in reaching this conclusion, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable, and the claim for entitlement to service connection for bilateral hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. §5103(a); 38 C.F.R. §3.159(b).  The elements of proper notice include informing the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. §3.159 (b)(1).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the types of information and evidence necessary to substantiate his claims for service connection, as well as the division of responsibility between the Veteran and VA for obtaining that evidence, by an April 2008 letter, before the adverse rating that is the subject of this appeal.  This letter also informed the Veteran of how disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, supra.

VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains his service medical records, VA treatment records, private medical records and the Veteran was also afforded two VA medical opinions, which are all likewise contained in the record.  Statements of the Veteran and his representative have been associated with the record as well.  The Veteran has not indicated that there are any available additional pertinent records to support his claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is also satisfied that the development requested by its December 2010 Remand has now been satisfactorily completed and substantially complied with.  This includes action to schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  These efforts are documented in the claims file.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


